Per Curiam.
An examination of the record in this case satisfies us that the findings of fact made by the court below were justified by the testimony, and that the conclusions of law announced were justified by the findings. The defendants, according to the undisputed testimony, borrowed this money on the representations of an agent of the plaintiff, the obligation'which they signed was properly construed by the court, and the method of computation that was adopted was the method which carried out the intention of the parties to the contract.
The judgment will be affirmed.